Sosman, J.
(dissenting). I agree with the single justice — and with the hearing committee — that the falsehoods on this particular application for admission to the bar were so pervasive, and the respondent’s current dishonesty so apparent, as to make disbarment, not merely suspension, the appropriate sanction.
The court today imposes a lesser sanction, feeling compelled to do so by the fact that lesser sanctions have been imposed in other cases involving lack of candor on an application for admission to the bar. Ante at 292-293, 295. In those cases, the respondent’s false statements or omissions essentially sought to cover up a single prior misdeed, a misdeed that (if known) might or might not have resulted in a denial of admission to the bar. See Matter of Finn, 433 Mass. 418, 421-422 (2001) (false statement about student loan on which applicant had defaulted); Matter of McGarvey, 15 Mass. Att’y Discipline Rep. 390, 391-392 (1999) (failure to disclose discipline stemming from applicant’s alleged mishandling of controlled substances while working as nurse); Matter of Donovan, 13 Mass. Att’y Discipline Rep. 142, 143-144 (1997) (failure to disclose pending investigation for student loan fraud); Matter of Ruzzo, 10 Mass. Att’y Discipline Rep. 233 (1994) (failure to disclose that application for admission in another jurisdiction had been denied).
In the present case, multiple and repeated false statements on the respondent’s application were made with the intent that the bar examiners remain ignorant of many facets of his checkered past: (1) disciplinary proceedings and criminal charges in Connecticut (ultimately resolved by his resignation from the bar) based on allegations that the respondent had forged court docu*297merits (including forgery of a clerk’s signature on one such document, and signing his own name as if he were the clerk on two others) and mishandled client funds; (2) the respondent’s failure to establish his good moral character when he subsequently sought readmission to the bar of Connecticut; (3) the respondent’s unauthorized practice of law after his readmission had been denied, resulting in an injunction and fine; and (4) recent allegations of sexual harassment at the community college where the respondent taught. Had the respondent been truthful in his answers on the bar application, these prior incidents would not necessarily have precluded his admission to the Massachusetts bar, but he would have had to establish his good moral character and demonstrate the requisite rehabilitation, see Matter of Prager, 422 Mass. 86, 91-92 (1996), a task that could charitably be described as difficult and doubtful of success. See Matter of an Application for Admission to the Bar, 431 Mass. 678 (2000) (admission denied to applicant who failed to file tax returns and fraudulently applied for and received unemployment compensation); Matter of an Application for Admission to the Bar, 378 Mass. 795 (1979), cert. denied, 444 U.S. 1046 (1980) (admission denied to applicant who filed complaints with the Board of Bar Overseers and threatened litigation against witnesses who testified adversely to her application).
The fact that this respondent’s multi-faceted deception succeeded in gaining him admission to the bar (whereas candor would likely have resulted in the denial of admission) should not be used to his advantage now that the deception has been uncovered. It is a perverse message to tell bar applicants with serious misdeeds in their past that candor will risk denial of admission, but that a successful campaign of deception risks only a term suspension. Indeed, we require bar applicants with a problematic prior history to be especially forthcoming about that history.
“It is the obligation of an applicant to assure the members of the [Board of Bar Examiners] and, ultimately, this court that he or she possesses the necessary qualifications to practice law in the Commonwealth. Such a showing requires a full and exhaustive disclosure of prior *298wrongdoing, including all relevant circumstances surrounding the conduct, both militating and mitigating, and official documentation where appropriate. It requires the same vigorous disclosure with respect to relevant conduct since the wrongdoing, in order that a determination of rehabilitation may be openly and satisfactorily made. . . . The approach should not be that of the adversarial nature of bar discipline cases, but rather should be one of cooperation by the applicant.”
Matter of Prager, supra at 100-101, citing In re Application of Davis, 38 Ohio St. 2d 273, 274 (1974). Failure to abide by that standard will, if discovered in time, lead to a denial of admission. See Corliss v. Board of Bar Examiners, 437 Mass. 1023, 1024 (2002). Where, as here, that failure is only uncovered after the applicant has already been admitted to the bar, the sanction should reflect the fact that the respondent should not have been admitted to the bar in the first place.1
Moreover, to this day, the respondent now before us continues in his attempts to avoid the consequences of his prior actions, showing neither remorse nor insight into his misconduct, but instead displaying what the hearing committee characterized as a “penchant for mendacity.” In my view, disbarment, or at least an indefinite suspension, would be the appropriate sanction. I would therefore affirm the single justice’s decision to disbar the respondent, and I respectfully dissent from the court’s decision to impose a significantly lesser sanction.

 While I disagree with the resolution of the case before us, I do endorse the court’s announcement that, in future, “we intend to impose much harsher sanctions, including disbarment,” for this type of misconduct. Ante at 295.